DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is in response to the amendment filed October 8, 2020. Claim 1 has been amended, no claims have been cancelled, and new claims 6-7 have been added. Thus, claims 1-7 are presently pending in this application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, lines 13 and 14 "said silicone polymer grommet skirt" is suggested to be changed to --said silicone polymer grommet fastener skirt-- for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the upper top portion of the vibration module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be interpreted as --the upper top portion of the flexible cover--.
Claim 6 recites the limitation "the bottom portion of said vibration module" in 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be interpreted as --the bottom portion of the flexible cover--.
Claim 7 recites the limitation "the bottom portion of said module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be interpreted as --the bottom portion of the flexible cover--.
Claim 7 recites the limitation "the top portion of said vibration module" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be interpreted as --the upper top portion of the flexible cover--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marton (2019/0015295) in view of Leftly (2016/0175187), Liu (2013/0303951), and Imboden (9132058).

    PNG
    media_image1.png
    324
    740
    media_image1.png
    Greyscale





Annotated figure 8 of Marton.
With respect to claim 1, Marton discloses a vibration module (100, fig 1) comprising a vibration module housing (142, fig 1);  5said housing comprising a fastener (450, fig 15), an internal rigid frame (400, fig 15) and a cover (154/410/452, fig 15; 112, fig 1) on the internal rigid frame (covers over the frame 400); a rechargeable battery (408/406, fig 16) with an on/off switch (422, fig 3) in said housing; a plurality of flexible arms (plurality of electrical wires; 160, fig 3) radiating outwardly from said housing (see 160 radiating from center of 142 outward in fig 3); and each of said plurality of flexible arms having the capability of bending with a wearer’s joint (see the bending of 112/116 in fig 19; [0102] lines 1-6) terminating (at the end of the arms are the motors) in a motor (240, fig 10) which is 10electrically connected to said rechargeable 
Marton lacks the housing cover being flexible.
However, Leftly teaches a vibration unit (fig 1 of Leftly) with a flexible cover (101, fig 1; see [0016] lines 3-4; soft fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Marton to be flexible as taught by Leftly so as to make the housing more comfortable for the user.
The modified Marton lacks the motors being coin motors.
However, Liu taches a vibration device (110B, fig 1B of Liu) with a plurality of coin motors (130, fig 1B of Liu).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motors of the modified Marton with the coin motors as taught by Liu so as to provide a more compact motor to make the device less bulky.
The modified Marton reference shows that the cover is over the internal rigid frame of the housing, but is silent as to the method of molding.  The claimed phrase “a flexible cover 
Imboden teaches that over-molding is a known technique for enclosing internal components of device housing (see col. 6, lines 41-45 of Imboden).
Therefore, even if “over-molding” results in different structural characteristics of the end product than other molding methods, it still would have been prima facie obvious at the time the invention was made to use a “over-molded” material in the modified Marton as claimed since Imboden teaches that over-molding is recognized as a useful technique for cover the internal components of a vibration device.
With respect to claim 2, the modified Marton shows that the device has a high frequency vibration (576, fig 17 of Marton), a low vibration setting (572, fig 17 of Marton) and a pulse setting (574, fig 17 of Marton) but lacks the on/off switch determining the setting.
However, Leftly teaches a switch (106, fig 1 of Leftly) with various frequency settings (see [0018] lines 7-9 of Leftly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch of the modified Marton to include the ability to change frequency settings as taught by Leftly, so as to allow the user to easily select his/her preferred setting.
With respect to claim 3, the modified Marton shows that the rechargeable battery is a lithium ion battery (see [0068] line 8 of Marton).
With respect to claim 4, the modified Marton shows that the housing includes a printed circuit board (420/404, fig 15 of Marton), electrically connected to the lithium ion battery and the coin motors (see [0070], lines 1-14 of Marton).
.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton in view of Leftly, Liu, and Imboden as applied to claim 5 above, and further in view of Ehrenreich (9011355).
With respect to claim 6, the modified Marton shows the upper top portion is a flexible material (see rejection of claim 1 above) but lacks the bottom portion being a different hardness.
However, Ehrenreich teaches a stimulation device (200, fig 5) with a top (210, fig 5) and bottom (217, fig 3B) portion of different hardness (210, is a biocompatible material, polymer, plastics, fabrics or metals (see col. 11, lines 24-26) and 217 is a compliant material such as an open or closed cell foam material (see col. 11, lines 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have been obvious to modify the top portion of the flexible cover of the modified Marton to be a different hardness than the bottom portion as taught by Ehrenreich so as to allow the cover to deform the patient’s anatomy (see col. 11, line 67 of Ehrenreich).
With respect to claim 7, the modified Marton shows that the bottom portion is of lesser hardness than the top portion (note the bottom portion is deformable i.e. less hard than the top portion of biocompatible material, polymer, plastics, fabrics or metals; col. 11, lines 24-26; col. 11, lines 51-52 of Ehrenreich). 
Response to Arguments
Applicant's arguments filed October 8, 2020 have been fully considered but they are not persuasive. Applicant argues on page 5, last paragraph that “the electrical wires of Marton 60 do not structurally meet the claim limitation of a plurality of flexible arms radiating outwardly from the housing having the capability of bending with the wearer's joints. Radiating arms are not electrical wires by any stretch of the definition of wires.” Argument is not taken well since the definition for arm provided by applicant is “something comparable in form or function to a human arm projecting out from a large structure” which describes the wires of Marton as Examiner explained in the art rejection. The wires 60 of Marton radiate outward from a large structure 140 in fig 8. Therefore, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KELSEY E BALLER/            Examiner, Art Unit 3785         
                                                                                                                                                                                   	/RACHEL T SIPPEL/            Primary Examiner, Art Unit 3785